 In the Matter of PARKS-BELL COMPANY OF ELIZABETHTON,1 EMPLOYERandRETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. L., PE-TITIONERCase No. 10-RC-25.Deeided April 30, 1948Simmnonds d Bowman, by Messrs. J. R. SirnimondsandAdam Bow-man,both of Johnson City, Tenn., andMr. W. P. Crumley,of Eliza-bethton, Tenn., for the Employer.Mr. Albert W. Gossett,of Atlanta, Ga.,Mr. E. F. Dean,of JohnsonCity, Tenn., andMiss Kathleen Pridgen,of Elizabethton, Tenn., forthe Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Eliza-bethton, Tennessee, on January 15, 1948, before Frank H. Stout, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2At the hearing the Employer filed a "Motion to Dismiss Petition"alleging as the ground for dismissal that the Petitioner was engagedin boycotting the Employer in violation of Section 303 of the Act, asamended.This motion was referred to the Board.To the extent thatan illegal boycott, if one were being conducted, would constitute aviolation of Section 8 (b) (4) of the National Labor Relations Act,as amended, we find evidence with regard thereto inadmissable underour established practice of excluding evidence of unfair labor practicesin representation proceedings.3To the extent that the alleged boy-cott is, as the Employer contends, a violation of Section 303 of theLabor Management Relations Act, 1947, the remedy provided in thatsection for individuals injured by violations thereof is a suit fordamages in the federal courts.Accordingly, we shall deny the Em-ployer's motion.'The name of the Employer appears in the caption as amended at the hearing.Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Houston,Murdock, and Gray].,Matter of Flint Manufacturing Company,62 N. L R. B. 1003;Matter of Federal Ship-building and Drydock Company,76 NL R B 41377 N L. R. B., No. 71.429 430DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESSOF TIIE EMPLOYERParks-Belk Company of Elizabethton, a Tennessee corporation,operates a retail dry goods and wearing apparel store in Elizabethton,Tennessee.During the calendar year 1947, the Employer's purchasesamounted to $175,000, approximately 50 percent of which were madeoutside the State.During the same period the Employer's salesamounted to $250,000, all of which were made within the State.We find, contrary to the contention of the Employer, that its opera-tions affect commerce within the meaning of the Act 4II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTIONCONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allemployees of the Employer, excluding guards, professional employees,and all supervisors, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representative for the pur-poses of collective bargaining with Parks-Belk Company of Elizabeth-ton, Elizabethton, Tennessee, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the4Matter ofCasteel Distributing Company,76 N. LR B 153 ;Matter of Central Sash andDoor Company, 77 NL R B. 418. PARKS-BELK COMPANY OF ELIZABETHTON431Regional Director for the Tenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by Retail Clerks InternationalAssociation, A. F. L., for the purposes of collective bargaining.